Citation Nr: 9929383	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 100 percent rating for cancer 
of the prostate.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reduced the veteran's 100 percent evaluation for prostate 
cancer to a noncompensable evaluation.     

The veteran appears to have raised the issue of loss of use 
of a creative organ during the August 1997 VA examination, 
when he related that he had some erectile dysfunction.  He 
raised the issue of individual unemployability secondary to 
his treatment for prostate cancer in his December 1998 
letter.  These issues are not in appellate status and are 
referred to the RO for appropriate action.  


REMAND

Associated with the claims folder are medical reports 
submitted by the veteran directly to the Board.  He did not 
waive consideration of this evidence by the RO pursuant to 38 
C.F.R. § 20.1304.  As such, the Board must allow the RO to 
evaluate that evidence prior to making a decision.

Service connection for prostate cancer was established by 
rating decision dated in August 1997 and a 100 percent 
evaluation was awarded.  In September 1987 a rating decision 
proposed to reduce the veteran's evaluation to noncompensably 
disabling.  A June 1998 rating decision imposed the 
noncompensable evaluation.  

The veteran's file contains a letter dated in December 1998 
and VA treatment records dated from July 1996 to November 
1998.  Attached to the letter is a note from a service 
organization that the documents had been associated with 
another claims file.  It is not clear that the agency of 
original jurisdiction has considered the documents or that 
the veteran waived consideration of them by the agency of 
original jurisdiction.  

The veteran's letter appears to state that the 100 percent 
evaluation is in order because there have been new malignant 
growths in his genito-urinary system.  Recently submitted 
evidence suggests the presence of malignant neoplasms in the 
esophagus.  It is unclear whether the veteran's prostate 
cancer has metastasized.

The treatment records are primarily a list of past treatments 
rather than actual treatment notes.  They reveal that the 
veteran was scheduled for a computerized tomography (CT) scan 
in December 1998.  The results of the examination have not 
been associated with the claims file.  The most recent actual 
medical note is the August 1997 examination report.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers, private and VA who 
treated the veteran for any form of 
cancer since 1997.  After securing the 
necessary releases, the RO should obtain 
these records.  Any records received 
should be associated with the claims 
folder.

2.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's prostate cancer not 
already part of the claims file from 
August 1997 to present, in particular, 
the report of the December 1998 CT scan.

2.  The RO should schedule the veteran 
for a VA oncology examination to 
determine the severity and extent of any 
residual prostate cancer and to determine 
if the cancer has metastasized to any 
other body system.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner should 
state whether the veteran does have 
prostate cancer or any form of cancer 
resulting from the original source.  
Additionally, the examiner should render 
an opinion regarding whether the veteran 
has any medical conditions due to or 
aggravated by his service-connected 
prostate cancer.  If so, an opinion 
regarding the severity of each such 
condition should be rendered.  In the 
case of disabilities aggravated by the 
prostate cancer, an opinion regarding the 
extent of the aggravation caused by the 
prostate cancer should be made for each 
such condition.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issue of entitlement to 
restoration of a 100 percent rating for 
prostate cancer.  All evidence not 
previously considered by the RO should be 
reviewed.  

After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative (if any) should 
be provided with a supplemental statement of the case and 
given the appropriate opportunity to respond thereto.  
Thereafter, the claims file, including the above requested 
evidence, should be returned to this Board for appellate 
review, if in order.  No action is required by the veteran 
until he receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

